DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Note on Support
The newly added limitation to claims 1 and 30 “wherein one of the epoxide of the naturally occurring aromatic compound and the curing agent react to form a covalent bond to form the resin” does not have explicit support in the specification as filed.  However, a person having ordinary skill in the art would recognize that at the time of invention, the inventors had possession of the subject matter since a person having ordinary skill in the art would know in the epoxy compound arts, that an epoxide group and its curing agent react to form covalent bonds to form the resin.  Further, published paragraphs 22-24 imply the reaction between the aromatic compound and curing agent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 20, 30, 31, 34, 37, 38, 50, 56, 59, 62, 65, 68, 71, 72, 75, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (EP 0 619 162).
Regarding claims 1 and 2: Arita et al. teaches a composition comprising a p-oxybenzoic acid diglycidyl ester (pg. 4, lines 35-40) and a thiol compound (abstract), which is a known epoxy curing agent. The p-oxybenzoic acid is a naturally occurring aromatic compound and it has been modified with two epoxy groups (diglycidyl ester), which would epoxidize the hydroxyl group and the carboxylic acid group. The diglycidyl ester of p-oxybenzoic acid is not an epoxidized version of gallic acid. While Arita et al. 
Regarding claim 5: The p-oxybenzoic acid diglycidyl ester has the claimed chemical structure where p is 1 and n and m are 1.
Regarding claim 8: Arita et al. teaches an amine (page 4 lines 40-45).
Regarding claim 20: While Arita et al. does not directly teach the claimed properties, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). The prior art teaches all of the claimed components.  Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II). 
Regarding claims 30 and 37: Arita et al. teaches a method of admixing p-oxybenzoic acid diglycidyl ester (pg. 4 lines 35-40) and a curing agent/dithiol (abstract) in the presence of a catalyst (pg. 4, lines 40-45).  The term “naturally occurring” is a broad term. Since the p-oxybenzoic acid diglycidyl ester has been modified from p-oxybenzoic acid to have two epoxy groups attached, it is not strictly “naturally occurring”.  However, based on the reading of the specification, it appears that modification by attaching epoxy groups does not preclude the distinction of a compound 
Regarding claim 31: The p-oxybenzoic acid is a naturally occurring aromatic compound, and it has been modified with two epoxy groups (diglycidyl ester), which would epoxidize the hydroxyl group and the carboxylic acid group.
Regarding claim 34: The p-oxybenzoic acid diglycidyl ester has the claimed chemical structure where p is 1 and n and m are 1.
Regarding claim 38: Arita et al. teaches an amine (page 4 lines 40-45).
Regarding claim 50: Arita et al. teaches a quaternary ammonium salt as a catalyst (pg. 4 lines 40-45), which is a Lewis base.
Regarding claims 56, 59, 62, and 65: The composition is heated to 180 °C for 30 minutes (pg. 8 lines 20-25), which can be considered a first time and temperature. The composition is also heated to 80 °C for 30 minutes (page 8, lines 49-52), which can be considered the second time and temperature.
Regarding claims 68 and 71: Arita et al. teaches the bis(2-oxazoline) and the epoxy to the dithiol/curing agent ratio is 0.8-1.2 (pg. 4 lines 45-50), and therefore, the mole ratio of the curing agent to the aromatic compound overlaps the claimed range, including the point where the mole ratio is equal, i.e. 1:1.
Regarding claim 72: Arita et al. teaches 0.2-2wt% catalyst (pg. 4 lines 40-45), which overlaps the claimed range.
Regarding claim 75: While Arita et al. does not directly teach the claimed properties, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). The prior art teaches all of the claimed components.  Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 85: Arita et al. teaches an article of manufacture made from the resin (examples).

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
A) Applicant’s argument that the claims were amended to require the reaction forming covalent bonds and nothing in Arita et al. relates to the compounds with this 
B) Applicant’s argument that Arita et al. is silent on the specific connection of the curing agent and the aromatic compound is not persuasive. Arita et al. teaches the aromatic compound as claimed and several compounds that would read on the curing agent and that the composition is reacted via heating.  The same compounds as claimed reacted in the same way as claimed would result in the same “specific connection” as results when it occurs in the instant specification.
C) Applicant’s argument that Arita et al. does not teach an advantageously high Tg is not persuasive. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular relevance, Tahara et al. teaches a compound that reads on the claimed compound (I).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767